MEMORANDUM **
Pastor Lugo Gonzalez petitions for review of the Board of Immigration Appeals’ (“BIA”) order reversing the immigration *436judge’s denial of the government’s motion to terminate removal proceedings. Because the BIA’s order does not constitute a final order of removal, we dismiss the petition for review for lack' of jurisdiction. 8 U.S.C. § 1252; Lopez-Ruiz v. Ashcroft, 298 F.8d 886, 887 (9th Cir.2002). Our order in no way affects the government’s ability to commence reinstatement procedures. By the same token, our order in no way affects Petitioner’s ability to avail herself of the remedies provided in 8 C.F.R. § 1241.8(e), if and when the government commences reinstatement procedures.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.